   Case: 1:19-cr-00869 Document #: 93 Filed: 07/29/21 Page 1 of 16 PageID #:1024



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA                                           )
                                                                   )
                                                                   )    Case No. 19 CR 869
         v.                                                        )
                                                                   )    Judge Robert W. Gettleman
                                                                   )
THOMAS OSADZINSKI                                                  )
                                                                   )

                         MEMORANDUM OPINION & ORDER

       On November 18, 2019, defendant �omas Osadzinski was arrested pursuant to a

criminal complaint charging him with attempting to provide material support and resources to a

Foreign Terrorist Organization (“FTO”) in violation of 18 U.S.C. § 2339B. On December 12,

2019, the grand jury returned a superseding indictment, charging defendant with one count of

providing material support to the Islamic State of Iraq and ash-Sham (“ISIS”) in violation of 18

U.S.C. § 2339B(a)(1). Defendant has ﬁled the following motions: (1) to dismiss the indictment

for vagueness and unconstitutionality (Doc. 65); (2) to suppress evidence obtained as a result of

18 U.S.C. § 2703(d) (Doc. 67); (3) for notice and production of discovery relating to surveillance

(Doc. 69); (4) objecting to secret ex parte Classiﬁed Information Procedures Act (“CIPA”)

litigation and for disclosure of materials to cleared defense counsel (Doc. 70); (5) for a bill of

particulars (Doc. 71); (6) for disclosure of favorable evidence (Doc. 72); (7) for disclosure of

expert material 60 days before trial (Doc. 73); and (8) for disclosure of Rule 404(b) material

(Doc. 74). For the reasons stated below, defendant’s motions are denied with certain minor

exceptions.
    Case: 1:19-cr-00869 Document #: 93 Filed: 07/29/21 Page 2 of 16 PageID #:1025




    I.      Motion to Dismiss the Indictment (Doc. 65)

         “When considering a motion to dismiss an indictment, a court assumes all facts in the

indictment are true and must ‘view all facts in the light most favorable to the government.’”

United States v. Jones & Schimenti, 383 F.Supp.3d 810, 817 (N.D. Ill. Apr. 2019) (quoting

United States v. Yashar, 166 F.3d 873, 880 (7th Cir. 1999)). Defendant argues that the indictment

should be dismissed as void for vagueness because it is unclear what “services” defendant

provided, and because the alleged conduct is protected speech under the First Amendment. �e

court will address each argument in turn.

            a. Void for Vagueness

         “�e void-for-vagueness doctrine requires that a criminal statute deﬁne an oﬀense with

suﬃcient clarity that an ordinary person has fair notice of what conduct is prohibited so as to

avoid arbitrary and discriminatory enforcement.” United States v. Cook, 914 F.3d 545, 549 (7th

Cir. 2019). “‘What renders a statute vague is not the possibility that it will sometimes be diﬃcult

to determine whether the incriminating fact it establishes has been proved; but rather the

indeterminacy of precisely what that fact is.’” Id. at 549-50 (quoting United States v. Williams,

553 U.S. 285, 306 (2008)). �e court considers “whether a statute is vague as applied to the

particular facts at issue,” rather than in the abstract. Holder v. Humanitarian Law Project, 561

U.S. 1, 18-19 (2010).

         Defendant argues that the term “services” as applied to him is void for vagueness because

the term “would not put a reasonable person on notice” that the charged conduct constituted

provision of material support to ISIS. �e crux of defendant’s argument is that the service he

performed is not in and of itself illegal, and therefore the term “service” as applied to his conduct




2
    Case: 1:19-cr-00869 Document #: 93 Filed: 07/29/21 Page 3 of 16 PageID #:1026




is “ambiguous,” “open-ended” and could lead to “arbitrary and discriminatory enforcement.”

�e court is unconvinced.

        As applied to the defendant, the material support statute is not unconstitutionally vague.

�e term “service,” as set forth in the statute, is not ambiguous, and “a person of ordinary

intelligence would understand the term ‘service’ to cover advocacy performed in coordination

with, or at the direction of, a foreign terrorist organization.” Humanitarian Law Project, 561 U.S.

at 21. To violate § 2339B by providing a “service,” the government must prove that defendant

engaged in a “concerted activity, not independent advocacy,” that was done in coordination with,

or at the direction of, an FTO, or at least an attempt to do so. Id. at 23-24. As alleged in the

complaint and the indictment, defendant’s conduct of creating a computer script to prevent ISIS

videos from being deleted, and translating ISIS videos into English for pro-ISIS media

organizations, clearly constituted “concerted activity.” �us, the term “service” is not vague as

applied to defendant.

        Defendant’s vagueness argument fails for several additional reasons. 1 First, defendant

was aware that ISIS was a designated FTO and that providing support to ISIS was illegal.

Indeed, as documented in the complaint and the government’s response brief, defendant

repeatedly chronicled his eﬀorts to avoid detection from the FBI, including swallowing his

password for the computer that contained the relevant computer script. Also, during the

execution of a search warrant at defendant’s apartment, the FBI found a copy of the criminal

complaint from Untied States v. Schimenti & Jones (17 CR 236, N.D. Ill.), which detailed that

ISIS is an FTO and identiﬁed the elements of a § 2339B oﬀense. Defendant’s knowledge of



1 �e facts cited below are taken from the indictment and, as mentioned above, are presumed true for purposes of the
instant motion.


3
    Case: 1:19-cr-00869 Document #: 93 Filed: 07/29/21 Page 4 of 16 PageID #:1027




ISIS’s designation, as well as his knowledge of the statute, undercuts defendant’s argument that

he would not understand that any services provided to ISIS were illegal.

         Second, the indictment alleges that defendant intended to perform a valuable service for

ISIS. Defendant believed his computer skills would provide a service to ISIS by helping them

preserve videos that defendant knew were used to recruit members and to intimidate civilians. 2

Defendant was aware that social media platforms frequently remove ISIS videos and believed

that law enforcement investigated individuals who downloaded ISIS content. More importantly,

defendant speciﬁcally expressed a desire to preserve ISIS videos through his computer script; not

for his own viewing pleasure, but for “brothers” who support ISIS. Defendant attempted to

commit what he called “media jihad,” which he believed was the “highest form of jihad.” �ese

facts demonstrate that defendant intended to act as a part of the organization and for the

organization’s beneﬁt, not merely as an independent advocate.

         Finally, defendant argues that the government has not alleged that defendant performed

services at the direction of, or in coordination with, ISIS. As a threshold matter, defendant has

been charged with “attempting to provide material support and resources to a Foreign Terrorist

Organization.” Accordingly, the government is not required to allege or establish actual

connection or direction with ISIS, so long as the government presents evidence that defendant

attempted to do so. �e government has certainly alleged as much. Even if the government had

not charged attempt, “[u]nder the plain language of the statute, Defendant need not interact with




2 Defendant suggests that his computer skills were poor, and that he was thus unable to provide any meaningful service
to ISIS. However, whether defendant provided services with any proﬁcient skill is irrelevant for questions of
vagueness, notice, and the soundness of the indictment.


4
    Case: 1:19-cr-00869 Document #: 93 Filed: 07/29/21 Page 5 of 16 PageID #:1028




an actual or purported member of the FTO to be charged with violating § 2339B.” 3 Jones &

Schimenti, 383 F.Supp.3d at 817. Here, defendant informed an OCE that he was attempting to

help ISIS by creating the computer script, defendant interacted with ISIS media organizations

and translated videos for those organizations, and defendant pledged loyalty to the leader of ISIS

in a video to OCE4. �e government has clearly alleged that defendant performed services at the

direction of, and in coordination with, ISIS.

         For these reasons, the court declines to dismiss the indictment as vague.

             b. First Amendment

         Defendant makes two arguments under the First Amendment: (1) his conduct—namely,

writing a computer script—is protected, political speech; and (2) downloading and viewing

videos of a violent nature is protected.

         Regarding the ﬁrst argument, the Supreme Court has distinguished between independent

advocacy (protected speech) and “advocacy performed in coordination with, or at the direction

of, a foreign terrorist organization” (unprotected speech). Humanitarian Law Project, 561 U.S. at

26. Indeed, the Supreme Court has clariﬁed that when material support takes the form of speech,

“the statute is carefully drawn to cover only a narrow category of speech, to, under the direction

of, or in coordination with foreign groups that the speaker knows to be a terrorist organization.”

Id. �e Seventh Circuit has further clariﬁed the issue, stating that, “[u]nder Section

2339B…[defendants] may, with impunity, become members of Hamas [an FTO], praise Hamas


3 Section 2339B makes it unlawful to provide, attempt to provide, or conspire to provide material support or resources
to an FTO, without any mention of a requirement of actual interaction. Further, courts have consistently applied the
statute in situations where the defendant did not meet any actual members of an FTO. See, e.g., United States v.
Hammadi, 737 F.3d 1043, 1045 (6th Cir. 2013) (aﬃrming conviction under Section 2339B where the defendant
believed he was donating to a third-party fundraising group that supports various FTOs but was actually interacting
with a CHS). Consequently, defendant’s argument that he was interacting with non-FTOs, such as “unoﬃcial ISIS
media organizations, as well as ISIS supporters,” fails to establish that the term “services” is unconstitutionally vague
as applied in this case.


5
    Case: 1:19-cr-00869 Document #: 93 Filed: 07/29/21 Page 6 of 16 PageID #:1029




for its use of terrorism, and vigorously advocate the goals and philosophies of Hamas. Section

2339B prohibits only the provision of material support (as that term is deﬁned) to a terrorist

organization. �ere is no constitutional right to provide weapons and explosives to terrorists….”

Boim v. Quranic Literacy Institute and Holy Land Foundation for Relief and Development, 291

F.3d 1000, 1026 (7th Cir. 2002); see also, U.S. v. Warsame, 537 F.Supp.2d 1005, 1014 (D. Minn.

2008) (“[Section] 2339B prohibits the conduct of providing material support and resources to

FTOs… Section 2339B does not prohibit membership in Al Qaeda [an FTO], nor does it prohibit

persons from espousing or sympathizing with the views of Al Qaeda….”).

        Defendant argues that his conduct—such as praising ISIS and sharing ISIS propaganda

videos—is protected political speech. Given the Seventh Circuit’s spectrum of political speech

on the one hand, and providing weapons to terrorists on the other, defendant’s argument is not

surprising. However, defendant diminishes his most concerning and relevant conduct.

Defendant was not merely praising ISIS on his own social media accounts or “vigorously

advocating the goals and philosophies of [ISIS],” Boim, 291 F.3d at 1026, but he was also

providing translation services and building a computer script that prevented ISIS videos from

being deleted—a service he believed was “the highest form of jihad.” �e program beneﬁtted

the FTO by quickly and eﬃciently re-uploading videos, operating at a speed and scale much

greater than could any one individual. �e scale and sophistication of this script transforms his

conduct from an individual expressing an opinion, to providing a service to an FTO. And, based

on the allegations in the indictment and the government’s proﬀered bill of particulars, 4 there is no

question that this was done with the intent to aid ISIS.



4
 As discussed below, although the government opposed defendant’s motion for a bill of particulars, in its response it
provided additional factual allegations that eﬀectively constitute a bill of particulars.


6
     Case: 1:19-cr-00869 Document #: 93 Filed: 07/29/21 Page 7 of 16 PageID #:1030




            Defendant’s second argument relies on Brandenburg v. Ohio, 395 U.S. 444 (1969), to

claim that defendant cannot be prosecuted for the violent nature of the videos he sought to

preserve. Defendant suggests that the court apply the Brandenburg test to determine if

defendant’s conduct is protected speech. However, that test is inapplicable here. �e content of

the ISIS videos, violent or otherwise, is largely irrelevant to the charges in the instant suit.

Rather, it is defendant’s computer script and attempt to provide services to ISIS that form the

basis of the indictment.

            �e complaint and indictment charge defendant “with conduct beyond just voicing

support for ISIS.” United States v. Jones and Schimenti, 383 F.Supp.3d 810, 817 (N.D. Ill. Apr.

2019) (declining to dismiss indictment on First Amendment grounds). Consequently,

defendant’s alleged conduct is not protected speech, and his motion to dismiss the indictment on

First Amendment grounds is denied.

      II.      Motion to Suppress Evidence Obtained from § 2703(d) (Doc. 67)

            �e Stored Communications Act (“SCA”), 18 U.S.C. §§ 2701-2712, permits the

government to obtain a court order authorizing the collection of “non-content information” from

computer network service providers. 18 U.S.C. § 2703(c). “Before Carpenter, 5 the government

could either seek a warrant for this information or it could ‘obtain a court order for such

disclosure under subsection (d) of this section.’” United States v. Castro-Aguirre, 983 F.3d 927,

934 (7th Cir. 2020) (citing 18 U.S.C. § 2703(c)(A), (B)). Subsection (d) speciﬁed that a court

order could issue “only if the governmental entity oﬀers speciﬁc and articulable facts showing

that there are reasonable grounds to believe that…the records or other information sought, are




5   Carpenter v. United States, -- U.S. --, 138 S.Ct. 2206 (2018).


7
    Case: 1:19-cr-00869 Document #: 93 Filed: 07/29/21 Page 8 of 16 PageID #:1031




relevant and material to an ongoing criminal investigation.” 18 U.S.C. § 2703(d). “�at

standard is signiﬁcantly lower than the probable-cause requirement for a warrant.” Castro-

Aguirre, 983 F.3d at 934.

       In this suit, the government applied for an order pursuant to § 2703(d) to obtain

information related to Google, Microsoft, Instagram, Twitter, Facebook, Tumblr, Ask.fm, Wickr,

Yahoo, Snapchat, Skype, Tango, Amazon, eBay, and WhatsApp accounts. In support of its

motion, the government submitted an aﬃdavit from an FBI Special Agent, which cited to

statements by Individual A, who was interviewed by the FBI. Individual A had known defendant

for at least four years and stated that defendant regularly downloaded ISIS propaganda and

communicated with ISIS supporters. �e application was approved on July 5, 2018. �e

government’s second motion to obtain information pursuant to § 2703(d) was granted on August

17, 2018, and a third was granted on August 22, 2018. Finally, the Eastern District of Virginia

granted a § 2703(d) order, and the government has provided the returns from that order to the

defense.

       Defendant moves to suppress the evidence obtained from the § 2703(d) orders. In doing

so, defendant makes three arguments: (1) the government’s application lacked speciﬁc and

articulable facts; (2) the lack of a warrant violated the Fourth Amendment; and (3) the historical

nature of the obtained information violates Carpenter. Essentially, defendant asks this court to

extend the “narrow” holding of Carpenter to information other than cell-site location information

(“CSLI”). Courts across the country have been faced with similar requests; almost all have

denied them. See, e.g., United States v. Morel, 922 F.3d 1, 8 (1st Cir. 2019) (“Carpenter did not

announce a wholesale abandonment of the third-party doctrine”); United States v. Contreras, 905

F.3d 853, 857 (5th Cir. 2018) (noting that “the third-party doctrine continues to apply to


8
    Case: 1:19-cr-00869 Document #: 93 Filed: 07/29/21 Page 9 of 16 PageID #:1032




‘business records that might incidentally reveal location information,’ including…bank records”

(quoting Carpenter)); United States v. Wellbeloved-Stone, 777 Fed. App’x 605, 607 (4th Cir.

2019) (“[defendant] cites no post-Carpenter authority extending Carpenter’s rationale to IP

addresses or subscriber information”). �e court declines to extend Carpenter’s reasoning to the

information at issue.

       Even if an extension of Carpenter was warranted, “the government acted in good faith

when, instead of securing a warrant, it relied on the court order.” Castro-Aguirre, 983 F.3d at

935 (citing United States v. Leon, 468 U.S. 897, 919 (1984)). If the government acted in good

faith, then suppression is not required. Id. In July and August of 2018, the Supreme Court had

just decided Carpenter, emphasizing that the decision “is a narrow one.” Carpenter, 138 S.Ct. at

2220. No courts had held that Carpenter applied to information other than CSLI. It was

reasonable for the government to proceed under to § 2703(d), instead of securing a warrant, to

obtain non-CSLI information. Consequently, the government acted in good faith and

suppression is inappropriate.

       Finally, the government’s application contained speciﬁc and articulable facts showing

that there were reasonable grounds to believe that the records were relevant and material to an

ongoing criminal investigation. �e court is unpersuaded by defendant’s arguments to the

contrary. �e application described, in detail, facts provided by the anonymous tipster, including

that defendant regularly downloaded ISIS propaganda and communicated with ISIS supporters.

None of this information is general or conclusory.

       For these reasons, defendant’s motion (Doc. 67) is denied.




9
     Case: 1:19-cr-00869 Document #: 93 Filed: 07/29/21 Page 10 of 16 PageID #:1033




     III.      Motion for Notice and Production of Discovery Relating to Surveillance (Doc. 69)

            On January 23, 2021, defense counsel submitted a formal request for discovery from the

government. �is request included any surveillance conducted pursuant to the government’s

foreign intelligence authorities. On April 7, 2021, the government responded: “�e government

has provided you, either in unclassiﬁed discovery or classiﬁed discovery, any discoverable

material, except to the extent any material has been submitted to the Court pursuant to CIPA

Section 4. Moreover, it is the government’s position that a FISA notice is not required in this

matter.”

            Defendant has now moved for an order “compelling the prosecutors to provide [to

cleared defense counsel] notice and discovery productions of all surveillance, electronic, digital,

physical or otherwise, that it or any other intelligence agencies, acting on its behalf, used to

monitor Defendant or obtain information about Defendant.” In making this request, defendant

cites the Fourth, Fifth, and Sixth Amendments to the Constitution, 18 U.S.C. § 3504, and Fed. R.

Crim. P. 12 and 16. Defendant argues that the government’s April 7, 2021, response is

obfuscation intended to “disclose as little as possible,” and that notice under the Foreign

Intelligence Surveillance Act (“FISA”) is required. 6

            Notice concerning the government’s intent to use evidence in a criminal case is generally

governed by Rule 12 and 16. �e purpose of Rule 12 is to “provide the defendant with suﬃcient

information to ﬁle the necessary suppression motions.” United States v. Ishak, 277 F.R.D. 156,

158 (E.D. Va. 2011). “�us, the government’s obligation under Rule 12(b)(4)(B) ends when it

has made disclosures that suﬃciently allow the defendant to make informed decisions whether to


6Defendant’s arguments regarding the Fourth, Fifth, and Sixth Amendment are quite general, and do little to advance
defendant’s motion. �e court thus addresses only the more speciﬁc and more relevant arguments under Rule 12, 18
U.S.C. § 3504, and FISA.


10
     Case: 1:19-cr-00869 Document #: 93 Filed: 07/29/21 Page 11 of 16 PageID #:1034




ﬁle one or more motions to suppress.” Id. �e government argues that it has met its obligations

under the rules, and the court agrees. Defense counsel has analyzed the discovery provided and

ﬁled the relevant motions. Defendant’s request for notice under Rule 12 is denied.

         Defendant next argues that notice is required under 18 U.S.C. § 3504. �e relevant

portion of 18 U.S.C. § 3504 provides: “In any trial, hearing, or other proceeding before any

court…[u]pon a claim by a party aggrieved that evidence is inadmissible because it is the

primary product of an unlawful act or because it was obtained by exploitation of an unlawful act,

the opponent of the claim shall aﬃrm or deny the occurrence of the alleged unlawful act.”

Beyond the threshold requirements for notice, 18 U.S.C. § 3504 applies only where an “unlawful

act” has occurred. Defendant argues that the government must respond to his request under §

3504, but defendant has not provided any allegations regarding an unlawful act, let alone any

basis for such an allegation. �ere is no reason for the court to assume an unlawful act has

occurred, and defendant has provided none. Consequently, the government need not provide

notice under 18 U.S.C. § 3504.

         Finally, defendant argues that FISA expressly requires the government to provide notice

of surveillance. �e government responds that FISA’s notice requirements under 50 U.S.C. §

1806(f), 1825(d), and 1881(e), apply only if the government, (1) “intends to enter into evidence

or otherwise use or disclose,” (2) “against any aggrieved person,’” (3) in a “trial, hearing or other

proceeding in or before any court, department oﬃcer, agency, regulatory body, or other authority

of the United States,” (4) any “information obtained or derived from,” (5) “electronic

surveillance of that aggrieved person.” 50 U.S.C. §§ 1806(c) and 1825(d); see also United States

v. Moalin, 973 F.3d 977, 1000 (9th Cir. 2020) (FISA notice provisions are limited, requiring

notice to a criminal defendant only when the prosecution intends to enter into evidence or


11
     Case: 1:19-cr-00869 Document #: 93 Filed: 07/29/21 Page 12 of 16 PageID #:1035




otherwise use of disclose information obtained or derived from FISA). According to the

government, “[o]nly where all ﬁve criteria are met must the government provide notice that the

United States intends to use or disclose such information.” �e government argues that those

ﬁve criteria are not met in the instant case because it does not intend to use any evidence that

may have been derived from FISA. �e court agrees. Consequently, FISA notice is not required

in this case.

           Defendant’s motion for notice and production of discovery relating to surveillance (Doc.

69) is denied.

     IV.      Motion Objecting to Secret Ex Parte CIPA litigation (Doc.70)

           Defendant ﬁled a motion objecting to secret ex parte CIPA litigation of Fourth

Amendment Suppression issues and requesting disclosure of CIPA materials to cleared defense

counsel. Defense counsel seeks to participate in the CIPA hearings and brieﬁngs, and further

requests disclosure of the government’s arguments in support of non-production. 7

           Both CIPA Section 4 and Rule 16(d)(1) of the Federal Rules of Criminal Procedure

expressly authorize the government to submit ex parte motions seeking in camera review of

classiﬁed information that may be discoverable in a criminal case. Indeed, ex parte, in camera

consideration of government motions to restrict discovery under CIPA Section 4 have been

consistently upheld. See, e.g., United States v. Amwai, 695 F.3d 457, 472-73 (6th Cir. 2012)

(“[E]very court that has considered this issue has held that CIPA permits ex parte hearings”);

United States v. O’Hara, 301 F.3d 563, 568 (7th Cir. 2002) (ﬁnding the district court acted within

its authority when conducting in camera, ex parte review of whether classiﬁed information was


7 Defense counsel also requests leave to submit an ex parte and under seal pleading outlining the theories of the defense
to assist the court in determining whether CIPA materials are relevant or helpful to the defense. With the court’s leave,
defense counsel has already done so (Doc. 82). Consequently, defendant’s request is denied as moot.


12
     Case: 1:19-cr-00869 Document #: 93 Filed: 07/29/21 Page 13 of 16 PageID #:1036




discoverable); United States v. Sarkissian, 841 F.2d 959, 965 (9th Cir. 1988) (ex parte

proceedings concerning national security information are appropriate under CIPA Section 4). As

CIPA’s legislative history recognizes, because the “government is seeking to withhold classiﬁed

information from the defendant, an adversary hearing with defense knowledge would defeat the

very purpose of the discovery rules.” H.R. Rep. 96-831, pt. 1, at 27 n. 22. Defendant cites no

authority or precedent in support of his objections to the CIPA procedures, and acknowledges

that his arguments “have not been adopted by other district courts.” �us, he has not

demonstrated that the court should depart from these established procedures.

           Further, defense counsel’s possession of a security clearance does not alter the court’s

analysis. �e Seventh Circuit has noted, in no uncertain terms, that defense counsel’s security

clearance does not alleviate national security concerns. See United States v. Daoud, 755 F.3d

479, 484 (7th Cir. 2014) (district court operated “as if disclosing state secrets to cleared lawyers

could not harm national security. Not true. �ough it is certainly highly unlikely that [defense

counsel] would, Snowden-like, publicize classiﬁed information in violation of federal law, they

might in their zeal to defend their client…inadvertently say things that would provide clues to

classiﬁed material.”).

           �e court sees no need to depart from the established CIPA procedures and will proceed

to conduct those procedures ex parte and in camera. 8 Defendant’s motion (Doc. 70) is denied.

      V.       Motion for Bill of Particulars (Doc. 71)

           Defendant requests a bill of particulars, arguing that the indictment fails to identify the

alleged “material support resources” and “services” the defendant attempted to provide to ISIS.




8   �e court has set an in camera proceeding on August 6, 2021.


13
     Case: 1:19-cr-00869 Document #: 93 Filed: 07/29/21 Page 14 of 16 PageID #:1037




Defendant argues that a bill of particulars is necessary to adequately prepare his defense and

protect him against double jeopardy.

         �e key question for a bill-of-particulars analysis is “whether the defendant was

suﬃciently apprised of the charges against him in order to enable adequate trial preparation.”

United States v. Vaughn, 722 F.3d 918, 927 (7th Cir. 2013). “[A] bill of particulars is

unnecessary if the information the defendant seeks is readily available through alternate means,”

such as discovery or a criminal complaint. United States v. Biancoﬁori, 2018 WL 372172, at *5

(N.D. Ill. Jan. 11, 2018) (“Although the Second Superseding Indictment may lack particulars, the

Criminal Complaint and discovery propounded in this case are more than adequate.”); see also,

United States v. Hernandez, 330 F.3d 964, 975 (7th Cir. 2003) (“[A] bill of particulars is not

required when the information a defendant needs to prepare his defense is available through

some other satisfactory form, such as discovery”) (internal citations omitted).

         Here, the superseding indictment lacks many particulars; however, the criminal complaint

and aﬃdavit attached thereto is more than suﬃcient. �e criminal complaint is detailed—

spanning 82 paragraphs—and speciﬁcally states the acts alleged against defendant and provides a

general outline of the government’s case. Further, the government has provided extensive

discovery to defendant. To the extent any questions remain regarding the nature of the

“services” and “material support resources” allegedly provided by defendant, the government has

answered those questions in its response brief in a manner that eﬀectively constitutes a bill of

particulars.

         �e court ﬁnds that defendant has suﬃcient information to adequately prepare a defense

and protect against double jeopardy. Consequently, defendant’s motion for a bill of particulars

(Doc. 71) is denied.


14
     Case: 1:19-cr-00869 Document #: 93 Filed: 07/29/21 Page 15 of 16 PageID #:1038




     VI.      Motion for Disclosure of Favorable Evidence (Doc. 72)

           Defendant’s motion for “immediate disclosure of favorable evidence” requests

production of any material that is “favorable to the defendant and is material to the issues of his

guilt, innocence, or sentencing, or which bears upon the credibility of a government witness.”

Essentially, defendant asks the government to comply with its discovery obligations under Fed.

R. Crim. P. 16, Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150

(1972), and the Jenks Act. In its motion, defendant correctly anticipates the government’s

response, which is that the government is aware of its discovery obligations and will comply or

continue to comply with those obligations. �e government also states that is has provided

defendant voluminous classiﬁed and unclassiﬁed discovery, including every witness statement

memorialized in an FBI 302, and that it will provide Giglio material 14 days prior to the

testimony of the relevant witness.

           Due to the complexity of this case, the court directs the government to provide this

information 30 days prior to trial. With that exception, defendant’s motion (Doc. 72) is denied.

     VII.     Motion for Disclosure of Expert Material 60 days Before Trial (Doc. 73)

           Defendant requests that the government disclose expert material 60 days before trial. �e

government responds that it has already provided the names of certain expert witnesses as well

as general summaries of their proposed testimony, and that 30 days is suﬃcient. �e parties

appear to be unable to come to an agreement on this issue. Due to the complexity of this case,

the government is instructed to provide disclosure of expert materials 45 days before trial. With

that exception, Defendant’s motion (Doc. 73) is denied.




15
     Case: 1:19-cr-00869 Document #: 93 Filed: 07/29/21 Page 16 of 16 PageID #:1039




     VIII. Motion for Disclosure of Rule 404(b) Material (Doc. 74).

         Finally, defendant requests that the government provide notice and production of 404(b)

material prior to trial. Apparently, the parties have conferred and have agreed that the

government will provide a 404(b) notice, if warranted, 30 days before trial. Consequently,

defendant has withdrawn the motion (Doc. 74).

                                         CONCLUSION

         For these reasons, and with the limited exceptions discussed above, the following

motions are denied: (Doc. 65); (Doc. 67); (Doc. 69); (Doc. 70); (Doc. 71); (Doc. 72); and (Doc.

73). �e § 404(b) motion (Doc. 74) is withdrawn.


                       ENTER:



                                              __________________________________________
                                              Robert W. Gettleman
                                              United States District Judge


DATE: July 29, 2021




16
